DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-21 are pending in this office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pandey et al. (Adv Healthc Mater. (2018)7(7):11701069 in view of Kim et al. Biomacromolecules (2014), 15, 1579-1585) in view of Moussy et al. (US 6,497,729) and Gao (WO 2017101026) and further in view of Bader (WO 2005063965).
Pandey teaches with regards to instant claim 1 a mussel-inspired , nanocomposite based biodegradable tissue adhesive  comprising PLGA, or PLGA-NHS (see abstract, as required by instant claims 1-4) with a dopamine-grafted alginate (see abstract as required by instant claims 5-6). The reference also teaches incorporating biodegradable nanoparticles into the mussel inspired hydrogel  such as silica and PLGA (see pg. 3 mid sec. as required by instant claim8-9) With regards to the molecular weight the PLGA or  PLGA-NHS would have the average molecular weight of 50,000-120,000 (as required by instant claim 10) and the nanoparticle size of the PLGA-NHS is 106nm (which is within the cited range of instant claims 11-12, see sec 2.2) wherein the nanoparticle concentration is at 12.4% (see sec. 2.3, as required by instant claim 13) as interpreted by the examiner the range should not be more than 15% but up to. The reference also teaches that the lap shear strength is 33± 3KPA (as required by instant claim 14). With regards to instant claim 7 the concentration of the biodegradable adhesive is at 40% (see pg. 9 sec. Mussel-inspired polymer characterization). Pandley teaches blending biodegradable nanoparticles exhibit good cell compatibility (see page 2).  Therefore, one of ordinary skill in the art would have been motivated to form a bio-degradable nanoparticle with a bio-adhesive and a tissue regenerative agent with a reasonable expectation of success because Pandley teaches that they exhibit good cell compatibility for surgery and tissue repair. 
However, Pandey fails to teach  the tissue regenerative agents (as required by instant claims 15-22).
Kim teaches with regards to instant claim 1, a tissue medical adhesive (see introduction) comprising a biodegradable adhesive wherein the biodegradable adhesive is a Mussel Adhesive Protein (MAP or PEG-DOPA see introduction pg 1579 and pg 1580 as required by instant claims 1-4) wherein the formulation comprises a tissue growth factor (see pg 1580, lft col as required by instant claim 15) wherein the the method of adhering of the gel is positioned to adhere on both sides (as required by instant claim 21, see pg 1584, lft col bottom Fig. 5). With regards to instant claim 2, MAP or PEG_DOPA intrinsically would have a functionalized biopolymer and the regenerative agent is a tissue growth factor (see pg 1580, lft col., as required by instant claim 15)
However, Kim per se did not explicitly teach the tissue regenerative agent as a PEG. Nonetheless since there is a bioadhesive agent with a PEG-DOPA, it intrinsically acts as the biodegradable nanoparticle hence the term “comprising” .
Moussy teaches a tissue implant interface (see abstract) comprising a biodegradable adhesive, wherein the biodegradable adhesive is a mussel adhesive protein (see col. 7, lines 22+, as required by instant claims 1 and 2) or a dopamine grafted bio-polymer (see col. 7, lines 22+, as required by instant claim 3-4). Though Moussy did not teach a dopamine grafted hydrogel (as required by instant claim 6), nonetheless teaches a hydrogel via cross-linking (see col. 5, lines 54++) into a mammalian tissue (see col. 3, lines 35+, as required by instant claim 21) and teaches the polymer in nanoparticles (see col.2, lines 55+) wherein the .
Gao teaches a mussel adhesive protein  with a regenerative agent a growth factor (see abstract). Gao also teaches that the agent will be released in 3-10 days (as required by instant claim 29) in a human body (i.e., mammalian tissue such as wounds, diabetic skin ulcers, see background, as required by instant claim 21) and shows the combination promotes the healing (as required by instant claim 19, see paragraph above Example 8).
Bader teaches with regards to instant claim  15, a regenerative  agent such as a growth factor (see abstract), mesenchymal cells, in a mammalian tissue is liver  leading to accelerated formulation regeneration in 4-5 days (as required by instant claims 15-21).
It would have been obvious to one of ordinary skill in the art to combine the cited prior art to result in the instant claimed invention because they teach or relate to the same subject matter. If, however, the level of skill is that of a pharmaceutical nanoparticle research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from medicine, pharmacy, nanoparticle polymer chemistry— without being told to do so.
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art'  to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See /n re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSA, 550 U.S. at 421, 82 USPQ2d at 1397. “[l]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).

	

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over as applied to claims 1-22 above over Pandey et al. (Adv Healthc Mater. (2018)7(7):11701069 in view of Kim et al. Biomacromolecules (2014), 15, 1579-1585) in view of Moussy et al. (US 6,497,729) and Gao (WO 2017101026) and further in view of Bader (WO 2005063965) and further in view of Ludwik et al (KR 20160098343). 
	Claims 1-22 have been addressed above, However fails to teach instant claim 23.
 Ludwik teaches a method of attaching tissue surfaces and materials and their biomedical uses wherein the method comprises adsorbing a nanoparticle layer on at least one of a first tissue surface and a second tissue surface, and bringing the surfaces into contact with the object To a method for attaching a first tissue surface to a second tissue surface (see abstract).
 Thus, it would have been obvious to one of ordinary skill in the art to have been motivated to employ the method taught by Ludwik with a reasonable expectation of success as it makes it obvious to use a tissue adhesive product in treating the biological tissue.

No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIRLEY V GEMBEH/ Primary Examiner, Art Unit 1615  
10/3/22